CRANDALL, Chief Judge.
Defendant, Johnny Jackson, appeals from final jury convictions of one count of first degree murder and one count of armed criminal action. Defendant was sentenced to life imprisonment without eligibility for parole for the first degree murder charge and to a concurrent fifteen year sentence for the armed criminal action charge. We affirm.
Defendant does not challenge the sufficiency of the evidence. Viewed in the light most favorable to the verdict, the evidence discloses that defendant admitted he shot the victim, Anna Campbell, on the night of June 18, 1988. Defendant and the victim had argued earlier that evening and at one point defendant slapped and knocked the victim to the ground. He also pointed a gun at the victim and threatened to kill her. His defense was accident.
*836On appeal, defendant contends the trial court erred by allowing the State to continually display photographs of the deceased and other related photographs to the jury. Defendant argues the photographs served to inflame and prejudice the jury against him.
At trial, defendant specifically objected to the continual display of these photographs to the jury. The objection was sustained and the court ordered the prosecution to dismantle the display. The court stated the prosecutor could hand individual photographs to witnesses when necessary.
Defendant’s objection was sustained and he did not request further relief. It is therefore assumed that the corrective action taken by the trial court was sufficient. Defendant received the relief requested and cannot now claim error. State v. Cor-pier, 793 S.W.2d 430, 444 (Mo.App.1990). Defendant’s point is denied.
The judgment is affirmed.
SIMON and REINHARD, JJ., concur.